October 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       GILJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellant

NO. 14-13-00503-CV
NO. 14-13-00573-CV                          V.
                      THE CITY OF HOUSTON, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 6, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Giljoy Technology, Inc. and Gilbert Cruz.
      We further order this decision certified below for observance.